STANDARD FORM OF STORE LEASE

The Real Estate Board of New York, Inc.

 

Agreement of Lease, made as of this ___ day of August 2010 , between

 

ROBERT BIRNBAUM, having an office at 100 Field Street, West Babylon, New York
11704

 

party of the first part, hereinafter referred to as OWNER, and

 

SPECIALTY BEVERAGE AND SUPPLEMENT INC., having an office at 1710 Church
Street,Holbrook, New York 11741

 

party of the second part, hereinafter referred to as TENANT,

Witnesseth: Owner hereby leases to Tenant and Tenant hereby hires from Owner

10,000 Square Feet, Approximately

in the building known as 836 Grundy Avenue, Holbrook, New York 11741

for the term of three (3) years plus three (3) months.

(or until such term shall sooner cease and expire as hereinafter provided) to
commence on the

 

1st day of SEPTEMBER, 2010, and to end of the

 

30th

 

day of NOVEMBER, 2013,

both dates inclusive, at an annual rental rate of

SEE RIDER ATTACHED HEREWITH, SCHEDULE “A”

which Tenant agrees to pay in lawful money of the United States which shall be
legal tender in payment of all debts and dues, public and private, at the time
of payment, in equal monthly installments in advance on the first day of each
month during said term, at the office of Owner or such other place as Owner may
designate, without any set off or deduction whatsoever, except that Tenant shall
pay the first monthly installment(s) on the execution hereof (unless this lease
be a renewal).

 

In the event that, at the commencement of the term of this lease, or thereafter,
Tenant shall be in default in the payment of rent to Owner pursuant to the terms
of another lease with Owner or with Owner’s predecessor in interest, Owner may
at Owner’s option and without notice to Tenant add the amount of such arrears to
any monthly installment of rent payable hereunder and the same shall be payable
to Owner as additional rent.

 

The parties hereto, for themselves, their heirs, distributees, executors,
administrators, legal representatives, successors and assigns, hereby covenant
as follows:

Rent: 1. Tenant shall pay the rent as above and as hereinafter provided.

Occupancy: 2. Tenant shall use and occupy demised premises for

DISTRIBUTION OF BEVERAGES and SUPPLEMENTS

and for no other purpose. Tenant shall at all times conduct its business in a
high grade and reputable manner, shall not violate Article 37 hereof, and shall
keep show windows and signs in a neat and clean condition.

1

 

 

* Except for cosmetic changes

Alterations: * 3. Tenant shall make no changes in or to the demised premises of
any nature without Owner’s prior written consent. Subject to the prior written
consent of Owner, and to the provisions of this article, Tenant, at Tenant’s
expense, may make alterations, installations, additions or improvements which
are nonstructural and which do not affect utility services or plumbing and
electrical lines, in or to the interior of the demised premises by using
contractors or mechanics first approved in each instance by Owner, Tenant shall,
before making any alterations, additions, installations or improvements, at its
expense, obtain all permits, approvals and certificates required by any
governmental or quasi-governmental bodies and (upon completion) certificates of
final approval thereof and shall deliver promptly duplicates of all such
permits, approvals and certificates to Owner and Tenant agrees to carry and will
cause Tenant’s contractors and sub-contractors to carry such workman’s
compensation, general liability, personal and property damage insurance as Owner
may require. If any mechanic’s lien is filed against the demised premises, or
the building of which the same forms a part, for work claimed to have done for,
or materials furnished to, Tenant, whether or not done pursuant to this article,
the same shall be discharged by Tenant within 30 days thereafter, at Tenant’s
expense, by payment or filing the bond required by law. All fixtures and all
paneling, partitions, railings and like installations, installed in the premises
at any time, either by Tenant or by Owner on Tenant’s behalf, shall, upon
installation, become the property of Owner and shall remain upon and be
surrendered with the demised premises unless Owner, by notice to Tenant no later
than twenty days prior to the date fixed as the termination of this lease,
elects to relinquish Owner’s rights thereto and to have them removed by Tenant,
in which event, the same shall be removed from the premises by Tenant prior to
the expiration of the lease, at Tenant’s expense. Nothing in this article shall
be construed to give Owner title to or to prevent Tenant’s removal of trade
fixtures, moveable office furniture and equipment, but upon removal of any such
from the premises or upon removal of other installation as may be required by
Owner, Tenant shall immediately and at its expense, repair and restore the
premises to the condition existing prior to installation and repair any damage
to the demised premises or the building due to such removal. All property
permitted or required to be removed by Tenant at the end of the term remaining
in the premises after Tenant’s removal shall be deemed abandoned and may, at the
election of Owner, either be retained as Owner’s property or may be removed from
the premises by Owner at Tenant’s expense.

Repairs: 4. Owner shall maintain and repair the public portions of the building,
both exterior and interior, except that if Owner allows Tenant to erect on the
outside of the building a sign or signs, or a hoist, lift or sidewalk elevator
for the exclusive use of Tenant, Tenant shall maintain such exterior
installations in good appearance and shall cause the same to be operated in a
good and workmanlike manner and shall make all repairs thereto necessary to keep
same in good order and condition, at Tenant’s own cost and expense, and shall
cause the same to be covered by the insurance provided hereafter in Article 8.

Tenant shall, throughout the term of this lease, take good care of the demised
premises and the fixtures and appurtenances therein, and the sidewalks adjacent
thereto, and at its sole cost and expense, make all nonstructural repairs
thereto as and when needed to preserve them in good working order and condition,
reasonable wear and tear, obsolescence and damage from the elements, fire or
other casualty, excepted. If the demised premises be or become infested with
vermin, Tenant shall at Tenant’s expense, cause the same to be exterminated from
time to time to the satisfaction of Owner. Except as specifically provided in
Article 9 or elsewhere in this lease, there shall be no allowance to the Tenant
for the diminution of rental value and no liability on the part of Owner by
reason of inconvenience, annoyance or injury to business arising from Owner,
Tenant or others making or failing to make any repairs, alterations, additions
or improvements in or to any portion of the building including the erection or
operation of any crane, derrick or sidewalk shed, or in or to the demised
premises or the fixtures, appurtenances or equipment thereof. It is specifically
agreed that Tenant shall be not entitled to any set off or reduction of rent by
reason of any failure of Owner to comply with the covenants of this or any other
article of this lease. Tenant agrees that Tenant’s sole remedy at law in such
instance will be by way of an action for damages for breach of contract, The
provisions of this Article 4 with respect to the making of repairs shall not
apply in the case of fire or other Casualty which are dealt with in Article 9
hereof.

 

Window Cleaning: 5. Tenant will not clean nor require, permit, suffer or allow
any window in the demised premises to be cleaned from the outside in violation
of Section 202 of the New York State Labor Law or any other applicable law or of
the Rules of the Board of Standards and Appeals, or of any other Board or body
having or asserting jurisdiction.

 

Requirements of Law, Fire Insurance: 6. Prior to the commencement of the lease
term, if Tenant is then in possession, and at all times thereafter, Tenant, at
Tenant’s sole cost and expense, shall promptly comply with all present and
future laws, orders and regulations of all state, federal, municipal and local
governments, departments, commissions and boards and any direction of any public
officer pursuant to law, and all orders, rules and regulations of the New York
Board of Fire Underwriters or the Insurance Services Office, or any similar body
which shall impose any violation, order or duty upon Owner or Tenant with
respect to the demised premises, and with respect to the portion of the sidewalk
adjacent to the premises, if the premises are on the street level, whether or
not arising out of Tenant’s use or manner of use thereof, or with respect to the
building if arising out of Tenant’s use or manner of use of the premises or the
building (including the use permitted under the lease). Except as provided in
Article 29 hereof, nothing herein shall require Tenant to make structural
repairs or alterations unless Tenant has by its manner of use of the demised
premises or method of operation therein, violated any such laws, ordnances,
orders, rules, regulations or requirements with respect thereto. Tenant shall
not do

2

 

 

or permit act or thing to be done in or to the demised premises which is
contrary to law, or permit any act or thing to be done in or to the demised
premises which is contrary to law, or which will invalidate or be in conflict
with public liability, fire or other policies of insurance at any time carried
by or for the benefit of Owner. Tenant shall pay all costs, expenses, lines,
penalties or damages, which may be imposed upon Owner by reason of Tenant’s
failure to comply with the provisions of this article. If the fire insurance
rate shall, at the beginning of the lease or at any time thereafter, be higher
than it otherwise would be, then Tenant shall reimburse Owner, as additional
rent hereunder, for that portion of all fire insurance premiums thereafter paid
by Owner which shall have been charged because of such failure by Tenant, to
comply with the terms of this article. In any action or proceeding wherein Owner
and Tenant are parties, a schedule or “make-up” of rate for the building or
demised premises issued by a body making fire insurance rates applicable to said
premises shall be conclusive evidence of the facts therein stated and of several
items and charges in the fire insurance rate then applicable to said premises.

 

Subordination:- 7. This lease is subject and subordinate to all ground or
underlying leases and to all mortgages which may now or hereafter affect such
leases or the real property of which demised premises are a part and to all
renewals. Modifications, consolidations, replacements and extensions and of any
such underlying leases and mortgages. This clause shall be self-operative and no
further instrument of subordination shall be required by any ground or
underlying lessor or by any mortgagee, affecting any lease or the real property
of which the demised premises are a part. In confirmation of such subordination,
Tenant shall from time to time execute promptly any certificate that Owner may
request.

 

Tenant’s Liability Insurance Property Loss, Damage Indemnity: 8. Owner or its
agents shall not be liable for any damage to property of Tenant or of others
entrusted to employees of the building, nor for loss of or damage to any
properly of Tenant by theft or other wise, nor for any injury or damage to
persons or properly resulting from any cause of whatsoever nature, unless caused
by or due to the negligence of Owner, its agents, servants or employees. Owner
or its agents will not be liable for any such damage caused by other tenants or
persons in, upon or about said building or caused by operations in construction
of any private, public or quasi public work. Tenant agrees, at Tenant’s sole
cost and expense, to maintain general public liability insurance in standard
form in favor of Owner and Tenant against claims for bodily injury or death or
properly damage occurring in or upon the demised premises, effective from the
date Tenant enters into possession and during the term of this lease, Such
insurance shall be in an amount and with carriers acceptable to the Owner. Such
policy or policies shall be delivered to the Owner.

account or any period subsequent to such date shall be returned to Tenant.
Unless Owner shall serve a termination notice as provided for herein, Owner
shall make the repairs and restorations under the conditions of (b) and (c)
hereof, with all reasonable expedition subject to delays due to adjustment of
insurance claims, labor troubles and causes beyond Owner’s control. After any
such casualty, Tenant shall cooperate with Owner’s restoration by removing from
the premises as promptly as reasonably possible, all of Tenant’s salvageable
inventory and movable equipment, furniture, and other property. Tenants
liability for rent shall resume five (5) days after written notice from Owner
that the premises are substantially ready for Tenant’s occupancy. (e) Nothing
contained hereinabove shall relieve Tenant from liability that may exist as a
result of damage from fire or other casualty. Notwithstanding the foregoing,
including Owner’s obligation to restore under subparagraph (b) above, each party
shall look first to any insurance in its favor before making any claim against
the other party for recovery for loss or damage resulting from fire or other
casually, and to the extent that such insurance is in force and collectible and
to the extent permitted by law, Owner and Tenant each hereby releases and waives
all right of recovery with respect to subparagraphs (b), (d) and (e) above,
against each other or any one claiming through or under each of them by way of
subrogation o otherwise. The release and waiver herein referred to shall be
deemed to include any loss or damage in the demised premises and/or to any
personal property, equipment, trade fixtures, goods and merchandise located
therein. The foregoing release and waiver shall be in force only if both
releasors’ insurance policies contain a clause providing that such a release or
waiver shall not invalidate the insurance. Tenant acknowledges that Owner will
not carry insurance on Tenant’s furniture and/or furnishings or any (fixtures or
equipment, improvements, or appurtenances removable by Tenant and agrees that
Owner will not be obligated to repair any damage thereto or replace the same.
(f) Tenant hereby waives the provisions of Section 227 of the Real Property Law
and agrees that the provisions of this article shall govern and control in lieu
thereof.

 

Eminent Domain 10. If the whole or any part of the demised premises shall be
acquired or condemned by Eminent Domain for any public or quasi public use or
purpose, then and in that event, else term of this lease shall cease and
terminate from the date of title vesting in such proceeding and Tenant shall
have no claim for the value of any unexpired term of said lease. Tenant shall
have the right to make an independent claim to the condemning authority for the
value of Tenant’s moving expenses and personal property, trade fixtures and
equipment, provided Tenant is entitled pursuant to the terms of the lease to
remove such property, trade fixtures and equipment at the end of the term and
provided further such claim does not reduce Owner’s award.

 

 

3

 

 

On Tenant’s default in obtaining or delivering any such policy or policies or
failure to pay the charges therefor, Owner may secure or pay the charges (or any
such policy or policies and charge the Tenant as additional rent thereof. Tenant
shall indemnify and save harmless Owner against and from all liabilities,
obligations, damages, penalties, claims, costs and expenses for which Owner
shall not be reimbursed by insurance, including reasonable attorneys fees, paid,
suffered or incurred as a result of any breach by Tenant, Tenant’s agent,
contractors, employees, invitees, or licensees, of any covenant on condition of
this lease, or the carelessness, negligence or improper conduct of the Tenant,
Tenant’s agents, contractors, employees, invitees or licensees. Tenant’s
liability under this lease extends to the acts and omissions of any subtenant,
and any agent, contractor, employee, invitee or licensee of any subtenant. In
case any action or proceeding is brought against Owner by reason of any such
claim, Tenant, upon written millet from Owner, will, at Tenant’s expense, resist
or defend such action or proceeding by counsel approved by Owner in writing,
such approval not to be unreasonably withheld.

 

Destruction, Fire and Other Casualty: 9. (a) If the demised premises or any part
thereof , shall be damaged by fire or other casualty, Tenant shall give
immediate notice thereof to Owner and this lease shall continue in full force
and effect except as hereinafter set forth., (b) If the demised premises are
partially damaged or rendered partially unusable by fire or other casualty, the
damages thereto shall be repaired by and at the expense of Owner and the rent
and other items of additional rent, until such repair shall be substantially
completed, shall be apportioned from the day following the casualty according to
the part of the premises which is usable, (c) If the demised premises are
totally damaged or rendered wholly unusable by fire or other casualty, then the
rent and other items of additional rent as hereinafter expressly provided shall
be proportionately paid up to the time of the casualty and thenceforth shall
cease until the date when the premises shall have been repaired and restored by
Owner (or sooner reoccupied in part by Tenant then rent shall be apportioned as
provided in subsection (b) above), subject to Owner’s right to elect not to
restore the same as hereinafter provided. (d) If the demised premises are
rendered wholly unusable or (whether or not the demised premises are damaged in
whole or in part) if the building inclusive of the demised premises shall be so
damaged that Owner shall decide to demolish it, or to rebuild it, then in any of
such events, Owner may elect to terminate this least by written notice to Tenant
given within 90 days after such fire or casualty or 30 days after adjustment of
the insurance claim for such fire or casualty, whichever is sooner, specifying a
date for the expiration of the lease. which date shall not be more than 60 days
after the giving of such notice, and upon the date specified in such notice the
term of this lease shall expire as fully and completely as if such date were the
date set forth above for the termination of this lease and Tenant shall
forthwith quit, surrender and vacate the premises without prejudice however, to
Owner’s rights and remedies against tenant under the tease provisions in effect
prior to such termination, and any rent owing shall be paid up to such date and
any payments of rent made by Tenant which were on

Assignment, Mortgage Etc: 11. Tenant for itself, its heirs, distributees,
executors, administrators, legal representatives, successors and assigns
expressly covenants that it shall not assign, mortgage or encumber this
agreement, nor underlet, or suffer or permit the demised premises or any part
thereof to be used by others, without the prior written consent of Owner in each
instance. Transfer of the majority of the stock of a corporate tenant or the
majority partnership interest of a partnership tenant shall be deemed an
assignment. If this lease be assigned, or if the demised premises or any part
thereof be underlet or occupied by anybody other than Tenant, Owner may, after
default by Tenant, collect rent from the assignee, under-tenant or occupant, and
apply the net amount collected to the rent herein reserved, but no such
assignment, underletting, occupancy or collection shall be deemed a waiver of
the covenant, or the acceptance of the assignee, undertenant or occupant as
tenant, or a release of Tenant from the further performance by Tenant of
covenants on the part of Tenant herein contained. The consent by Owner to an
assignment or underletting shall not in any wise be construed to relieve Tenant
from obtaining the express consent in writing of Owner to any further assignment
or underletting.

 

Electric Current: 12. Rates and conditions in respect to submetering or rent
inclusion, as the case may be, to be added in RIDER attached hereto. Tenant
covenants and agrees that at all times its use of electric current shall not
exceed the capacity of existing feeders to the building or the risers or wiring
installation and Tenant may not use any electrical equipment which, in Owner’s
opinion, reasonably exercised, will overload such installations or interfere
with the use thereof by other tenants of the building. The change at any time of
slit character of electric service shall in no wise make Owner liable or
responsible to Tenant, for any loss, damages or expenses which tenant may
sustain.

 

Access to Premises 13. Owner or Owner’s agents shall have the right (but shall,
not be obligated) to enter the demised premises in any emergency at any time,
and, at other reasonable times, to examine the same and to make such repairs.
replacements and improvements as Owner may deem necessary and reasonably
desirable to any portion of the building or which Owner may elect to perform, in
the premises, following Tenant’s failure to make repairs or perform any work
which Tenant is obligated to perform under this lease, or for the purpose of
complying with laws, regulations and other directions of governmental
authorities. Tenant shall permit Owner to use and maintain and replace pipes and
conduits in and through the demised premises and to erect new pipes and conduits
therein, provided they are concealed within the walls, floors or ceiling,
wherever practicable. Owner may, during the progress of any work in the demised
premises, take all necessary materials and equipment into said premises without
the same constituting an eviction nor shall the Tenant be entitled to any
abatement of rent while such work is in progress nor to any damages by reason of
loss or interruption of business or otherwise. Throughout the term hereof Owner
shall have the right to enter the demised premises at reasonable hours for the
purpose of showing the same to prospective purchasers or mortgagees of the
building, and during

 

4

 

 

the last six months of the term for the purpose of showing the same to
prospective tenants and may, during said six months period, place upon demised
premises the usual notice “To Let” and “For Sale” which notices Tenant shall
permit to remain thereon without molestation. If Tenant is not present to open
and permit an entry into the demised premises, Owner or Owner’s agents may enter
the same whenever such entry may be necessary or permissible by master key or
forcibly and provided reasonable care is exercised to safeguard Tenant’s
property, such entry shall not render Owner or its agents liable therefor, nor
in any event shall the obligations of Tenant hereunder be affected. If during
the last month of term Tenant shall have removed all or substantially all of
Tenant’s property therefrom, Owner may immediately enter, alter, renovate or
redecorate the demised premises without limitation or abatement of rent, or
incurring liability to Tenant for any compensation and such act shall have no
effect on this lease or Tenant’s obligations hereunder. Owner shall have the
right at any time, without the same constituting an eviction and without
incurring liability to Tenant therefor to change the arrangement and/or location
of public entrances, passageways, doors, doorways, corridors. elevators, stairs,
toilets, or other public parts of the building and to change the name, number or
designation by which the building may be known.

 

Vault, Vault Space, Area: 14. No vaults, vault space or area, whether or not
enclosed or covered, not within the property line of the building is leased
hereunder, anything contained in or indicated on any such blue print or plan, or
anything contained elsewhere in this lease to the contrary notwithstanding.
Owner makes no representation as to the location of the property line of the
building. All vaults and vault space and all such areas not within the property
line of the building, which Tenant may be permitted to use and/or occupy, is to
be used and/or occupied under a revocable license, and if any such license be
revoked, or if the amount of such space or area be diminished or required by any
federal, state or municipal authority or public utility, Owner shall not be
subject to any liability nor shall Tenant be entitled to any compensation or
diminution or abatement of rent, nor shall such revocation, diminution or
requisition be deemed constructive or actual eviction. Any tax, fee or charge of
municipal authorities for such vault or area shall be paid by Tenant.

 

Occupancy: 15. Tenant will not at any time use or occupy the demised premises in
violation of Articles 2 or 37 hereof, or of the certificate of occupancy issued
for the building of which the demised premises are a part. Tenant has inspected
the premises and accepts them as is, subject to the riders annexed hereto with
respect in Owner’s work, if any. In any event, Owner makes no representation as
to the condition of the premises and Tenant agrees to accept the same subject to
violations whether or not of record.

cured or remedied within said fifteen (15) day period, and if Tenant shall not
have diligently commenced curing such default within such fifteen (15) day
period, and shal1 not thereafter with reasonable diligence and in good faith
proceed to remedy or cure such default, then Owner may serve a written five (5)
days notice of cancellation of this lease upon Tenant, and upon the expiration
of said five (5) days, thus lease and the term thereunder shall end and expire
as fully and completely as if the expiration of such five (5) day period were
the day herein definitely fixed for the end and expiration of this lease and the
term thereof and Tenant shall then quit and surrender tile demised premises to
Owner but Tenant shall remain liable as hereinafter provided. (2) If the notice
provided for in (1) hereof shall have been given, and the term shall expire as
aforesaid; or if Tenant shall make default in the payment of the rent reserved
herein or any item of additional rent herein mentioned or any part of either or
in making any other payment herein required; then and in any of such events
Owner may without notice, re-enter the demised premises either by force or
otherwise, and dispossess Tenant by summary proceedings or otherwise, and the
legal representative of Tenant or other occupant of demised premises and remove
their effects and hold the premises as if this lease had not been made, and
Tenant hereby waives the service of notice of intention to re-enter or to
institute legal proceedings to that end.

 

Remedies of Owner and Waiver Redemption: 18. In case of any such default,
re-entry, expiration and/or dispossess by summary proceedings or other wise, (a)
the rent, and additional rent, shall become due thereupon and be paid up to the
time of such reentry, dispossess and/or expiration. (b) Owner may re-let the
premises or any part or parts thereof, either in the name of Owner or otherwise,
for a term or terms, which may at Owner’s option be less than or exceed the
period which would otherwise have constituted the balance of the term of this
lease and may grant concessions or free rent or charge a higher rental than that
in this lease, and/or (c) Tenant or the legal representatives of Tenant shall
also pay Owner as liquidated damages for the failure of Tenant to observe and
perform said Tenant’s covenants herein contained, any deficiency between the
rent hereby reserved and/or covenanted to be paid and the net amount, if any, of
the rents collected on account of the subsequent lease or leases of the demised
premises for each month of time period which would otherwise have constituted
the balance of the term of this lease. The failure of Owner to re-let the
premises or any part or parts thereof shall not release or affect Tenant’s
liability for damages. In computing such liquidated damages there shall be added
to the said deficiency such expenses as Owner may incur in connection with
reletting, such as legal expenses, reasonable attorneys’ fees brokerage
advertising and for keeping the demised premises in good order or for preparing
the same for re-letting. Any such liquidated damages shall be paid in monthly
installments by Tenant on the rent day specified in this lease,

 

5

 

 

Bankruptcy: 16. (a) Anything elsewhere in this lease to the contrary
notwithstanding, this tease may be cancelled by Landlord by the sending of a
written notice to Tenant within a reasonable time after the happening of any one
or mere of the following events: (1) the commencement of a case in bankruptcy or
under the laws of any state naming Tenant as the debtor; or (2) the making by
Tenant of an assignment or any other arrangement for the benefit of creditors
under any slate statute. Neither Tenant nor any person claiming through or under
Tenant, or by reason of any statute or order of court, shall thereafter be
entitled to possession of the premises demised but shall forthwith quit and
surrender the premises. If this lease shall be assigned in accordance with its
terms, the provisions of this Article 16 shall be applicable only to the party
then owning Tenant’s interest in this lease. (b) It is stipulated amid agreed
that in the event of the termination of this lease pursuant to (a) hereof, Owner
shall forthwith, notwithstanding any other provisions of this lease to the
contrary, be entitled to recover from Tenant as and for liquidated damages an
amount equal to the difference between the rent reserved hereunder for the
unexpired portion of the term demised and the fair and reasonable rental value
of the demised premises for the same period. In the computation of such damages
the difference between any installment of rent becoming due hereunder after the
date of termination and the fair and reasonable rental value of the demised
premises for the period for which such installment was payable shall be
discounted to the date of termination at the rate of four percent (4%) per
annum. If such premises or any part thereof be re-let by the Owner for the
unexpired term of said lease, or any part thereof, before presentation of proof
of such liquidated damages to any court, commission or tribunal, the amount of
rent reserved upon such re-letting shall be deemed to be the fair and reasonable
rental value for the part or the whole of the premises so re-let during the term
of the reletting. Nothing herein contained shall limit or prejudice the right of
the Owner to prove for and obtain as liquidated damages by reason of such
termination, an amount equal to the maximum allowed by any statute or rule of
law in effect at list time when, and governing the proceedings in which, such
damages are to be proved, whether or not such amount be greater, equal to, or
less than the amount of the difference referred to above.

 

Default: 17. (1) If Tenant defaults in fulfilling any of the covenants of this
lease other than the covenants for the payment of rent or additional rent; or if
the demised premises become vacant or deserted; or is any execution or
attachment shall be issued against Tenant or any of Tenant’s property whereupon
the demised premises shall be taken or occupied by someone other than Tenant; or
if this lease be rejected under Section 365 of Title II of the U.S. Code
(Bankruptcy Code); or if Tenant shall fail to move into or take possession of
the premises within thirty (30) days after the commencement of the term of this
lease, of which fact Owner shall be the sole judge; then, in any one or more of
such events, upon Owner serving a written fifteen (15) days notice upon Tenant
specifying the nature of said default and upon the expiration of said fifteen
(15) days, if Tenant shall have failed to comply with or remedy such default, or
if the said default or omission complained of shall be of a nature that the same
cannot be completely

Owner, in putting the demised premises in good order or preparing the same for
re-rental may, at Owner’s option, make such alterations, repairs, replacements,
and/or decorations in the demised premises as Owner, in Owner’s sole judgment,
considers advisable and necessary for the purpose or re-letting the demised
premises, and the making of such alterations, repairs, replacements, and/or
decorations shall not operate or be construed to release Tenant from liability.
Owner shall in no event be liable in any way whatsoever for failure to re-let
the demised premises, or in the event that the demised premises are re-let, for
failure to collect the rent thereof under such re-letting, and in no event shall
Tenant be entitled to receive any excess, if any, of such net rent collected
over the sums payable by Tenant to Owner hereunder. In the event of a breach or
threatened breach by Tenant or any of the covenants or provisions hereof, Owner
shall have the right of injunction and the right to invoke any remedy allowed at
law or in equity as if re-entry, summary proceedings and other remedies were not
herein provided for. Mention in this lease of any particular remedy, shall not
preclude Owner from any other remedy, in law or in equity. Tenant hereby
expressly waives any and all rights of redemption granted by or under any
present or future laws.

 

Fees and Expenses:19. If Tenant shall default in the observance or performance
of any term or covenant on Tenant’s part to be observed or performed under or by
virtue of any of the terms or provisions in any article of this lease, after
notice if required and upon expiration of any applicable grace period if any,
(except in an emergency), then, unless otherwise provided elsewhere in this
lease, Owner may immediately or at any time thereafter and without notice
perform the obligation of Tenant thereunder, and if Owner, in connection
therewith or in connection with any default by Tenant in the covenant in pay
rent hereunder, makes any expenditures, or incurs any obligations for the
payment of money, including but not limited to reasonable attorney’s fees, in
instituting, prosecuting or defending any actions or proceeding and prevails in
any such action or proceeding. such sums so paid or obligations incurred with
interest and costs shall be deemed to be additional rent hereunder and shall be
paid by Tenant to Owner within ten (20) days of rendition of any bill or
statement to Tenant therefor, and if Tenant’s lease term shall have expired at
the time of making of such expenditures or incurring of such obligations, such
sums shall be recoverable by Owner as damages.

 

No Representations by Owner:- 20. Neither Owner nor Owner’s agent have made any
representations or promises with respect to the physical condition of the
building, the land upon which it is erected or the demised premises, the rents,
leases, expenses of operation, or any other matter or thing affecting or related
to the premises except as herein expressly set forth and no rights, easements or
licenses are acquired by Tenant by implication or otherwise except as expressly
set forth in the provisions of this lease. Tenant has inspected the building and
the demised premises and is thoroughly acquainted with their condition, and
agrees to take the same “as is” and acknowledges that the taking of possession
of the demised premises ,by Tenant shall be conclusive evidence that the said
premises and the building of which the same form a part were in good and
satisfactory condition at the time such possession was so taken, except as to
latent defects, All understandings

 

6

 

 

and agreements heretofore made between the parties hereto are merged in this
contract, which alone fully and completely expresses the agreement between Owner
and Tenant and any executory agreement hereafter made shall be ineffective to
change, modify, discharge or effect an abandonment of it in whole or in part,
unless such executory agreement is in writing and signed by the party against
whom enforcement of the change, modification, discharge or abandonment is
sought.

 

End of Term: 21. Upon the expiration or other termination of the terms of this
lease, Tenant shall quit and surrender to Owner the demised premises, broom
clean, in good order and condition, ordinary wear excepted, and Tenant shall
remove all its property. Tenant’s obligation to observe or perform this covenant
shall survive the expiration or other termination of this lease. If the last day
of the term of this lease or any renewal thereof, falls on Sunday, this lease

shall expire at noon the preceding Saturday unless it be a legal holiday in
which case it shall expire at noon on the preceding business day.

 

Quiet Enjoyment: 22. Owner covenants and agrees with Tenant that upon Tenant
paying the rent and additional rent and observing and performing all the terms,
covenants and conditions, on Tenant’s part to be observed and performed, Tenant
may peaceably and quietly enjoy the premises hereby demised, subject,
nevertheless, to the terms and conditions of this lease including, but not
limited to, Article 33 hereof and to the ground leases, underlying leases and
mortgages hereinbefore mentioned.

 

Failure to Give Possession: 23. If Owner is unable to give possession of the
demised premises on the date of the commencement of the term hereof, because of
the holding-over or retention of possession of any tenant, undertenant or
occupants, or if the premises are located in a building being constructed,
because such building has not been sufficiently completed to make the premises
ready for occupancy or because of the fact that a certificate of occupancy has
not been procured or for any other reason, Owner shall not be subject to any
liability for failure to give possession on said date and the validity of the
lease shall not be impaired under such circumstances, nor shall the same be
construed in any wise to extend the term of this lease, but the rent payable
hereunder shall be abated (provided Tenant is not responsible for the inability
to obtain possession or complete construction) until after Owner shall have
given Tenant written notice that the Owner is able to deliver possession in the
condition required, by this lease: If permission is given to Tenant to enter
into the possession of the demised premises or to occupy premises other than the
demised premises prior to the date specified as the commencement of the term of
this lease, Tenant covenants and agrees that such possession and/or occupancy
shall be deemed to be under all the terms, covenants, conditions and provisions
of this lease except the obligation to pay the fixed annual rent set forth in
page one of this lease. The provisions of this article are indented to
constitute “an express provision to the contrary” within the meaning of Section
223-a of the New York Real Property Law.

delayed from so doing by reason of strike or labor troubles, government
prevention is or restrictions or by reason of any rule, order or regulation of
any department or subdivision thereof of any government agency or by reason of
the conditions of which have been or are affected, either directly or
indirectly, by war or other emergency, or when. it’s the judgment of Owner,
temporary interruption of such services is necessary by reason of accident,
mechanical breakdown, or to make repairs, alternations of improvement.

 

Bills and Notices: 27. Except as otherwise in this lease provided, a bill,
statement, notice or communication which Owner may desire or be required to give
to Tenant, shall be deemed sufficiently given or rendered if, in writing,
delivered to Tenant personally or sent by registered or certified mail addressed
to Tenant at the building of which the demised premises form a part or at the
last know residence address or business address of Tenant or left at any of the
aforesaid premises addressed to Tenant, and the time of the rendition of such
bill or statement and of the giving of such notice or communication shall be
deemed to be the time when the same is delivered to Tenant, mailed, or left at
the premises as herein provided. Any notice by Tenant to Owner must be served by
registered or certified mail addressed to Owner at the address first hereinabove
givens or at such other address as Owner shall designate by written notice,

 

Water Charges: 28. If Tenant requires, uses or consumes water for any purpose in
addition to ordinary lavatory purposes (of which fact Tenant constitutes Owner
to be the sole judge) Owner may install a water meter and thereby measure
Tenant’s water consumption for all purposes. Tenant shall pay Owner for the cost
of the meter and the cost of the installation thereof and throughout the
duration of Tenant’s occupancy Tenant shall keep said meter and installation
equipment in good working order and repair as Tenant’s own cost and expense.
Tenant agrees in pay for water consumed, as shown on said meter as and when
bills are rendered. Tenant covenants and agrees to pay the sewer rent, charge or
any other tax, rent, levy or charms which

now or hereafter is assessed, imposed or a lien upon the demised premises or the
realty of which they are part pursuant to law, order or regulation made or
issued in connection with the use, consumption, maintenance or supply of water,
water system or sewage or sewage connection or system. The bill rendered by
Owner shall be payable by Tenant as additional rent.

 

7

 

 

No Waiver: 24. The failure of Owner in seek redress for violation of, or to
insist upon the strict performance of any covenant or condition of this lease or
of any of the Rules or Regulations set forth or hereafter adopted by Owner,
shall not prevent a subsequent act which would have originally constituted a
violation from having all the force and effect of an original violation. The
receipt by Owner of rent and/or additional rent with knowledge of the breach of
any covenant of this lease shall not be deemed a waiver of such breach and no
provision of this lease shall be deemed to have been waived by Owner unless such
waiver be its writing signed by Owner. No payment by Tenant or receipt by Owner
of a lesser amount that the monthly rent herein stipulated shall be deemed to be
other than on account of the earliest stipulated rent, nor shall any endorsement
or statement of any check or any letter accompanying any check or payment as
rent be deemed an accord and satisfaction, and Owner may accept such check or
payment without prejudice to Owner’ s right in recover the balance of such rent
or pursue any other remedy in this lease provided. No act or thing done by Owner
or Owner’s agents during the term hereby demised shall be deemed in acceptance
of a surrender of said premises and no agreement to accept such surrender shall
be valid unless in writing signed by Owner. No employee of Owner or Owner’s
agent shall have any power to accept the keys of said premises prior to the
termination of the lease and the delivery of keys to any such agent or employee
shall not operate as a termination of the lease or it surrender of the premises.

 

Waiver of Trial by Jury:25. It is mutually agreed by and between Owner and
Tenant that the respective parties hereto shall and they Hereby do waive trial
by jury in any action, proceeding or counterclaim brought by either of the
parties hereto against the other (except for personal injury or properly damage)
on any matters whatsoever arising out of or in any way connected with this
lease, the relationship if Owner and Tenant, Tenant’s use of or occupancy of
said premises, and any emergency statutory or any other statutory remedy. It is
further mutually agreed that to the event Owner commences any proceeding or
action for possession including a summary proceeding for possession of the
premises, Tenant will not interpose any counterclaim of whatever nature or
description in any such proceeding, including a counterclaim under Article 4
except statutory mandatory counterclaims.

 

Inability to Perform: 26. This lease and the obligation of Tenant to pay rent
hereunder and perform all of the other covenants and agreements hereunder on
part of Tenant to be performed shall in no wise be affected, impaired or excused
because Owner is unable to fulfill any of its obligations under this lease or to
supply or is delayed in supplying any service expressly or impliedly to be
supplied or is unable to make, or is delayed in making any repair, additions,
alterations or decorations or is unable to supply or is delayed in supplying any
equipment, fixtures or other materials if Owner is prevented or

Sprinklers: 29. Anything elsewhere in this lease to the contrary
notwithstanding, if the New York Board of Fire Underwriters or the Insurance
Services Office or any bureau, department or official of the federal, state or
city government require or recommend the installation of a sprinkler system or
that any changes, modifications, alterations, or additional sprinkler heads or
other equipment be made or supplied in an existing sprinkler system by reason of
Tenant’s business, or the location of partitions, trade fixtures, or other
contents of the demised premises, or for any other reason, or if any such
sprinkler system installations, changes, modifications, alterations, additional
sprinkler heads or other such equipment, become necessary to prevent the
imposition of a penalty or charge against the full allowance for a sprinkler
system in the fire insurance rate set by any said Exchange or by any fire
insurance company, Tenant shall, at Tenant’s expense, promptly make such,
sprinkler system installations, changes, modifications, alterations, and supply
additional sprinkler heads or other equipment as required whether the work
involved shall be structural in nature.

 

Elevators, 30Tenant shall, at Tenant’s own expense, make all repairs and
replacements to the sidewalks and curbs adjacent thereto and keep said sidewalks
and curbs free from snow, ice, dirt and rubbish. Tenant shall pay to Owner the
cost of removal of any of Tenant’s refuse and rubbish from the building. Bills
for the same shall be rendered by Owner to Tenant at such times as Owner may
elect and shall be due and payable when rendered, and the amount of such bills
shall be deemed to be, and be paid as, additional rent. Tenant shall, however,
have the option of independently contracting for the removal of such rubbish and
refuse in the event that Tenant does not wish to have same done by employees of
Owner. Under such circumstances, however, the removal of such refuse and rubbish
by others shall be subject to such rules and regulation as, in the judgment of
Owner, are necessary for the proper operation of the building. Tenant shall be
responsible to supply heat at the premises at its sole cost and expense.

 

8

 

 

Security: 31. Tenant has deposited with Owner the sum of $10,000 as security for
the faithful performance and observance by Tenant of the terms and conditions of
this lease; it is agreed that in the event Tenant defaults in respect of any of
the terms, provisions and conditions of this lease, including, but not limited
to, the payment of rent and additional rent, Owner may use, apply or retain the
whole or any part of the security so deposited to the extent required for the
payment of any rent and additional rent or any other sum as to which Tenant is
in default or for any sum Owner may expend or may be required to expend by
reason of Tenant’s default in respect of any of the terms, covenants and
conditions of this lease, including but not limited to, any damages or
deficiency in the re-letting of the premises, whether such damages or deficiency
accrued before or after summary proceedings or other re-entry by Owner. In the
event that Tenant shall fully and faithfully comply with all of the terms,
provisions, covenants and conditions of this lease, the security shall be
returned to Tenant after the date fixed as the end of the Lease and after
delivery of the entire possession of the demised premises to Owner. In the event
of a sale of the land and building or leasing of the building, of which the
demised premises form a part, Owner shall have the right to transfer the
security to the vendee or lessee and Owner shall thereupon be released by Tenant
from all liability for the return of such security, and Tenant agrees to look to
the new Owner solely for the return of said security; and it is agreed that the
provisions hereof shall apply to every transfer or assignment made of the
security to a new Owner. Tenant further covenants that it will not assign or
encumber or attempt to assign or encumber the monies deposited herein as
security and that neither Owner nor its successors or assigns shall be bound by
any such assignment, encumbrance, attempted assignment or attempted encumbrance.

 

Captions: 32. The Captions are inserted only as a matter of convenience and for
reference and in no way define, limit or describe the scope of this lease nor
the intent of any provision thereof,

 

Pornographic Uses Prohibited:37. Tenant agrees that the value of the demised
premises and the reputation of the Owner will be seriously injured if the
premises are used for any obscene or pornographic purposes or any sort of
commercial sex establishment . Tenant agrees that Tenant will not bring or
permit any obscene or pornographic material on the premises, and shall not
permit or conduct any obscene, nude, or semi-nude live performances on the
premises, nor permit use of the premises for nude modeling, rap sessions, or as
a so called rubber goods shops, or as a sex club of any sort, or as a “massage
parlor.” Tenant agrees further that Tenant will not permit any of these uses by
any sublessee or assignee of the premises. This Article shall directly bind any
successors in interest to the Tenant. Tenant agrees that if any time Tenant
violates any of the provisions of this Article, such violation shall be deemed a
breach of a substantial obligation of the terms of this lease and objectionable
conduct. Pornographic material is defined for purposes of this Article as any
written or pictorial manner with prurient appeal or any objects of instrument
that are primarily concerned with lewd or prurient sexual activity. Obscene
material is defined here as it is in Penal law §235.00.

 

Estoppel Certificate;38. Tenant, at any time, and from time to time, upon at
least 10 days prior notice by Owner, shall execute, acknowledge and deliver to
Owner, and/or to any other person, firm or corporation specified by Owner, a
statement certifying that this lease is unmodified and in full force and effect
(or, if there have been modifications, that the same is in full force and effect
as modified and stating the modifications), stating the dates which the rent and
additional rent have been paid, and stating whether or not there exists any
defaults by Owner under this lease, and, if so, specifying each such default.

 

Successors and Assigns: 39. The covenants, conditions and agreements contained
in this lease shall bind and inure to the benefit of Owner and Tenant and their
respective heirs, distributees, executors, administrators, successors, and
except as otherwise provided in this lease, their assigns. Tenant shall look
only to Owner’s estate and interest in the land and building for the
satisfaction of Tenant’ s remedies for the collection of a judgment (or other
judicial process) against Owner in the event of any default by Owner hereunder,
and no other property or assets of such Owner (or any partner, member, officer
or director thereof, disclosed or undisclosed), shall be subject in levy,
execution or other enforcement procedure for the satisfaction of Tenant’s
remedies under or with respect to this lease, the relationship of Owner and
Tenant hereunder, or Tenant’s use and occupancy of the demised premises.

 

 

9

 

 

Definitions: 33. The term “Owner” as used in this lease means only the Owner, or
the mortgage in possession, for the time being of the land and building (or the
Owner of a lease of the building or of the land and building) of which the
demised premises form a part, so that in the event of any sale or sales of said
land and building or of said lease or in the event of a lease of said building,
or of the land and building, she said Owner shall be and hereby is entirety
freed and relieved of all covenants and obligations of Owner hereunder, and it
shall be deemed and construed without further agreement between the parties of
their successors in interest, or between the parties and the purchaser, at any
such sale, or the said lessee of the building, or of the land and building, that
the purchaser or the lessee of the building has assumed and agreed to carry out
any and all covenants and obligations of Owner hereunder. The words “re-enter”
and “re-entry” as used in this lease are not restricted to their technical legal
meaning. The term “business days” as used in this lease shall exclude Saturdays,
Sundays, and all days designed as holidays by the applicable building service
union employees service contract of by the applicable Operating Engineers
contract with respect to HVAC service. Wherever ii is expressly provided in this
lease that consent shall not be unreasonably withheld, such consent shall not be
unreasonable delayed.

 

Adjacent Excavation Shoring: 34. If an excavation shall be made upon land
adjacent - to the demised premises, or shall be authorized to be made, Tenant
shall afford to the person causing or authorized to cause such, excavation,
license to enter upon the demised premises for the purpose of doing such work as
said persons shall deem necessary to preserve the wall or the building of which
demised premises form a part from injury or damage and to support the same by
proper foundations without any claim for damages or indemnity against Owner, or
diminution or abatement of rent.

 

Rules and Regulations: 35. Tenant and Tenant’s servants, employees, agents,
visitors and licensees shall observe faithfully, and comply strictly with the
Rules and Regulations and such other and further reasonable Rules and
Regulations as Owner or Owner’s agents may from time to time adopt. Notice of
any additional rules or regulations shall be given in such manner as Owner may
elect. In case Tenant disputes the reasonableness of any additional Rule or
Regulation hereafter made or adopted by Owner or Owner’s agents, the parties
hereto agree to submit the question of the reasonableness of such Rule or
Regulation for decision to the New York office of the American Arbitration
Association, whose determination shall be final and conclusive upon the parties
hereto. The right to dispute the reasonableness of any additional Rule or
Regulation upon Tenant’s part shall be deemed waived unless the same shall be
asserted by service of a notice, in writing upon Owner within fifteen (15) days
after the giving of notice thereof. Nothing in this lease contained shall be
construed to impose upon Owner any duty or obligation to enforce the Rules and
Regulations or terms, covenants or conditions in any other lease, as against any
other tenant and Owner shall not be liable to Tenant for violation of the same
by any other tenant, its servants, employees, agents, visitors or licensees.

 

Glass: 35. Owner shall replace, at the expense of Tenant, any and all plate and
other glass damaged or broken from any cause whatsoever in and about the demised
premises. Owner nay insure, and keep insured, at Tenant’s expense, all plate and
other glass in the demised premises for and in the name of Owner. Bills for the
premiums therefor shall be rendered by Owner to Tenant at such times as Owner
may elect, and shall be due from, and payable by, Tenant when rendered, and the
amount thereof shall be deemed to be, and be paid as, additional rent.

 

10

 

 

In Witness Whereof, Owner and Tenant have respectively signed and sealed this
lease as of the day and year first above written.

 

Witness for Owner: ROBERT BIRNBAUM, Owner SPECIALITY BEVERAGE and SUPPLEMENT
INC.     Witness for Tenant: By:

 

Peter Scalise III, CEO

 

11

 

 

ACKNOWLEDGEMENTS

 

CORPORATE OWNER

STATE OF NEW YORK, ss.:

County of__________

On this day_____ of _______, 20____ ,

before me personally came

to me known, who being by me duly sworn, did depose and say that

he resides in

that he is the___________________________ of

the corporation described in and which executed the foregoing instrument, as
OWNER; that he knows the seal of said corporation; the seal affixed to said
instrument is such corporate seal; that it was so affixed by order of the Board
of Directors of said corporation, and that he signed his name. thereto by like
order,

CORPORATE TENANT

STATE OF NEW YORK, ss.:

County of__________

On this day __________of________ , 20 ________,

before me personally came

to me known, who being by me duly sworn, did depose and say that

he resides in

that he is the ____________________________of

the corporation described in and which executed the foregoing instrument, as
TENANT; that he knows the seal of said corporation; the seal affixed to said
instrument is such corporate seal; that it was so affixed by order of the Board
of Directors of said corporation, and that he signed his name. thereto by like
order,

 

 

INDIVIDUAL OWNER

STATE OF NEW YORK,

ss.:

County of__________________

On this day__________ of ________,20________ ,

before me personally came

to be known, and known to me to be the individual described in and who, as
OWNER, executed the foregoing instrument and acknowledged to me that he executed
the same

INDIVIDUAL TENANT

STATE OF NEW YORK, ss.:

County of____________

On this day__________ of_______ , 20_______ ,

before me personally came

to be known, and known to me to be the individual described in and who, as
TENANT, executed the foregoing instrument and acknowledged to me that he

executed the same.

 

12

 

 

GUARANTY

 

The undersigned Guarantor guarantees to Owner, Owner’s successors and assigns,
the full performance and observance at all the agreements in be performed and
observed by Tenant in the attached Lease, including the “Rules and Regulation”
as therein provided, without requiring any notice to Guarantor of nonpayment, or
nonperformance, or proof, or notice of demand to hold the undersigned
responsible under this guaranty, all of which the undersigned hereby expressly
waives and

expressly agrees that the legality of this agreement and the agreements of the
Guarantor under this agreement shall not be ended, or changed by reason of the
claims to Owner against Tenant of any of the rights or remedies given to Owner
as agreed in the attached Lease. The Guarantor further agrees that this guaranty
shall remain and continue to in full force and effect as to any renewal, change
or extension of the Lease. As a further inducement to Owner to make the Lease
Owner and Guarantor agree that in any action or proceeding brought by either
Owner or the Guarantor against the other on any matters concerning the Lease or
of this guaranty that Owner and the undersigned shall and do waive trial by
jury.

Dated:___________________ 20___________

___________________________________________

Guarantor

___________________________________________

Witness

IMPORTANT – PLEASE READ

RULES AND REGULATIONS ATTACHED TO AND

MADE A PART OF THIS LEASE IN ACCORDANCE WITH ARTICLE 35.

1. The sidewalks, entrances, driveways, passages, courts, elevators, vestibules,
stairways, corridors or halls shall not be obstructed or encumbered by any
Tenant or used for any purpose other than for egress from the demised premises
and for delivery of merchandise and equipment in a prompt and efficient manner
using elevators and passageways designated for such delivery by Owner. There
shall not be used in any space, or in the public hall of the building, either by
any tenant or by jobbers, or others in the delivery or receipt of merchandise,
any hand trucks except those equipped with rubber tires and safeguards.

 

2. If the premises are situated on the ground floor of the building, Tenant
thereof shall further, at Tenant’s expense, keep the sidewalks and curb front of
said premises clean and free from ice, snow, etc.

 

3. The water and wash closets and plumbing fixtures shall not be used for any
purposes other than those for which they were designed or constructed.

 

4. Tenant shall not use, keep or permit to be used or kept any foul or noxious
gas or substance in the demised premises, or permit or suffer the demised
premises to be occupied or used in a manner offensive or objectionable to Owner
or other occupants of the building by reason of noise, odors and/or vibrations
or interfere in any way with other Tenants or those having business therein.

 

5. No sign, advertisement, notice or other lettering shall be exhibited,
inscribed, painted or affixed by any Tenant on any part of the outside of the
demised premises or the building or on the inside of the demised premises if the
same is visible from the outside of the premises without the prior written
consent of Owner, except that the name of Tenant may appear on the entrance door
of the premises. In the event of the violation of the foregoing by any Tenant,
Owner may remove same without any liability and may charge the expense incurred
by such removal to Tenant or Tenants violating this rule. Signs on interior
doors and directory tablet shall be inscribed, painted or affixed for each
Tenant by Owner at the expense of such Tenant, and shall be of a size, color and
style acceptable to Owner. 

 

6. No Tenant shall mark, paint, drill into, or in any way deface any part of the
demised premises or the building of which they form a part. No boring, cutting
or stringing of wires shall be permitted, except with the prior written consent
of Owner, and as Owner may direct. No Tenant shall lay linoleum, or other
similar floor covering , so that the same shall come indirect contact with the
floor of the demised premises, and, if linoleum or other similar floor covering
is desired to be used an interlining of builder’s deadening felt shall be first
affixed to

___________________________________________

Guarantor’s Residence

___________________________________________

Business Address

____________________________________________

Firm Name

 

STATE OF NEW YORK

) ss.:

COUNTY OF

 

On this_________ day of__________ 20________ ,

before me personally came_____________________ to

me known and known to me to be the individual described in, and who executed the
foregoing Guaranty and acknowledged to me that he executed the same.

____________

Notary

the floor, by a paste or other material, soluble in water, the use of cement or
other similar adhesive material being expressly prohibited.

 

7. Freight, furniture, business equipment, merchandise and bulky matter of any
description shall be delivered to and removed from the premises only on the
freight elevators and through the service entrances and corridors, and only
during hours and in a manner approved by Owner. Owner reserves the right to
inspect all freight to be brought into the building and to exclude from the
building all freight which violates any of these Rules and Regulations or the
lease of which these Rules and Regulations are a part

 

9. Owner shall have the right to prohibit any advertising by any Tenant which,
in Owner’s opinion, tends to impair the reputation of Owner and upon written
notice from Owner, Tenant shall refrain from or discontinue such advertising.

 

10. Tenant shall not bring or permit to be brought or kept in or on the demised
premises, any inflammable, combustible, or explosive, or hazardous fluid
material, chemical or substance, or cause or permit any odors of cooking or
other processes, or any unusual or other objectionable odors to permeate in or
emanate from the demised premises.

 

11. Tenant shah not place a load on any floor of the demised premises exceeding
the floor load per square foot area which it was designed to carry and which is
allowed by law. Owner reserves the right to prescribe the weight and position of
all safes, business machines and mechanical equipment. Such installations shall
be placed and maintained by Tenant at Tenant’s expense in setting sufficient in
Owner’s judgment to absorb and prevent vibration, noise and annoyance.

 

12. Refuse and Trash - Tenant covenants and agrees, at its sole cost and
expense, to comply with all present and future laws, orders and regulations of
all state, federal, municipal and local governments, departments, commissions
and boards regarding the collection, sorting, separation and recycling of waste
products, garbage, refuse and trash. Tenant shall pay all coals, expenses,
fines, penalties or damages that may be imposed on Owner or Tenant by reason of
Tenant’s failure to comply with the provisions of this building Rule 12, and, at
Tenant’s sole cost and expense, shall indemnify, defend and hold Owner harmless
(including reasonable legal fees and expenses) from and against any actions,
claims and suits arising from such non-compliance, utilizing counsel reasonable
satisfactory to Owner.

 

13

 

 

 



Address Premises TO STANDARD FORM OF

STORE

LEASE

Dated 20 Rent Per Year Rent Per Month Term From To Drawn By: Checked By: Entered
By: Approved By:

 

 



 



14

 

 

 

RIDER to Lease Agreement dated August ________, 2010 between Robert Birnbaum,
Owner,

and Specialty Beverage and Supplement Inc., Tenant.

 

40.                Commencement Date. Supplementing ¶23 of the printed form of
the Lease, the term of this Lease shall commence on September 1, 2010.

 

41.                Minimum Rent. The fixed Minimum Annual Rental during the term
of this Lease shall be payable to Owner in monthly installments in advance on
the first (1st) day of each month during the said term. The tenant shall have
three (3) month’s rent concession. The first monthly installment of rent will be
due December 1, 2010.

 

42.                Additional Rent - Utility Charges. If utilities are not
separately metered, Owner will submit the actual bills for utility services to
Tenant upon his receipt. Tenant will pay to Owner within thirty (30) days of
receipt of bills, as Additional Rent herein, the amount of said bills applicable
to Tenant's premises which amount is conclusive against Tenant. For the purposes
of this Lease the term "utility services" shall include all water, gas, oil, and
electric service used by Tenant at the Demised Premises. Throughout the term of
the Lease, Tenant shall pay for water, gas and electric to the suppliers, as per
meter readings.

 

42                 Additional Rent – Refuse Removal. Tenant shall be responsible
for the cost of removal of refuse and rubbish. In the event Tenant fails to pay
any bill for refuse and rubbish removal, Owner may, at its option, pay same and
add the payment of same as Additional Rent, to be paid by Tenant at the next
month following. The decision of Owner shall be final and binding.

 

43                 Additional Rent - Real Estate Taxes.

A.                  As used in this Lease:

                                 i.            "Taxes" shall mean the real
estate taxes and assessments and special assessments, ordinary or extraordinary,
foreseen and unforeseen, of any kind or nature whatsoever, by whatever name the
same may be called, which may be assessed, levied or imposed upon the demised
premises or any part thereof or any appurtenances thereto by any governmental
bodies or authorities. If at any time during the term of this Lease the methods
of taxation prevailing at the commencement of the term hereof shall be altered
so that in lieu of, or as an addition to, or as a substitute for, the whole or
any part of the taxes, assessments, levies, impositions or charges now levied,
assessed or imposed, there shall be levied, assessed or imposed, wholly or
partially: (a) a tax assessment, levy or otherwise on the rents received
therefrom; or (b) a license fee measured by the rent payable by Tenant to Owner;
or (c) any other such additional or substitute tax, assessment, levy, imposition
or charge; then all such taxes, assessments, levies, impositions or charges or
the part thereof so measured or based shall be deemed to be included within the
term "Taxes" for the purpose hereof. If Owner shall be the lessee under a ground
or underlying Lease, the term "Taxes" as used in this Lease shall be deemed to
mean and include the amounts payable as rent or as additional rent or otherwise
by Owner under said ground or underlying lease based on the taxes payable with
respect to the Demised Premises. The term "Taxes" shall not include, however,
"Special Taxes" (hereinafter defined).

15

 

 

                                ii.            "Special Taxes" shall mean the
real estate taxes and assessments and special assessments, ordinary or
extraordinary, foreseen and unforeseen, of any kind or nature whatsoever by
whatever name the same may be called, which may be assessed, levied or imposed
upon the demised premises or any part thereof or any appurtenances thereto by
any governmental bodies or authorities for or in connection with water,
sewerage, refuse collection and waste management, including, but not limited to
water rates, "Sewer District" charges (county and per parcel), "Commercial
Refuse" charges and "Waste Management" fees, and New York State MTA Tax.

 

                              iii.            "Tax Year" shall mean the fiscal
year for which Taxes are levied by the governmental authority.

 

B.                  Tenant shall pay, as Additional Rent, all real estate taxes
for the demised premises property, or otherwise, over and above the Real Estate
Taxes for the tax year 2010/11 and (ii) all Special Taxes due for each tax year
accruing during the term of this Lease from and after the rent commencement
date. All such payments shall be appropriately prorated for any partial tax
years occurring during the first and last years of the term of this Lease. A
copy of the tax bill of the governmental body or authority shall be sufficient
evidence of the amount of taxes and special taxes and for calculation of the
amount to be paid by Tenant. Tenant's pro rata share shall be calculated as the
ratio between the amount of space occupied and the total square footage of the
building.

 

C.                  Only Owner shall be eligible to institute tax reduction or
other proceedings to reduce the assessed valuation. Should Owner be successful
in any such reduction proceedings and obtain a rebate for periods during which
Tenant has paid additional rent by reason of the amount of taxes for any tax
year being in excess of the base taxes, Owner shall, after deducting Owner's
expenses in connection therewith including without limitation attorney's fees
and disbursements, return to Tenant such rebate, except that Tenant may not
obtain any portion of the benefits which may accrue to Owner from any reduction
in taxes for any tax year below those imposed in the base tax year.

 

D.                  (i) The amounts due under subparagraph "B" shall be
collected as additional rent without set off or deduction, and shall be paid in
the following manner: Any adjustment in rent occurring by reason of subparagraph
"B" shall be effective as of the first day of the tax year concerned and, after
Owner shall have furnished Tenant with a statement setting forth the Taxes for
the base tax year and the taxes and special taxes for the tax year concerned,
all monthly installments of rent shall reflect 1/12th of the annual amount of
such adjustment until a new adjustment becomes effective pursuant to the
provisions of said subparagraph "B". Any changes in the taxes for the base tax
year or by reason of changes in the taxes or special taxes for any tax year
prior to the then current tax year, if any, shall be paid by Tenant to Owner
within thirty (30) days after the statement covering such period is delivered to
Tenant or a credit given by Owner towards the next ensuing rent installments
until the credit is exhausted, as the case may be.

16

 

 

 

                                ii.            If any such tax statement is
furnished to Tenant after the commencement of the effective date of any such
adjustment, there shall be promptly paid by Tenant to Owner an amount equal to
the portion of such adjustment allocable to that part of the tax year which
shall be elapsed prior to the first day of the calendar month next succeeding
the calendar month in which said statement was furnished to Tenant.

 

                              iii.            Owner's failure during the term of
this Lease to prepare and deliver any of the foregoing tax bills, statements or
bills, or waive or cause Owner to forfeit or surrender its rights to collect any
of the foregoing items of additional rent which may have become due during the
term of this Lease. Tenant's liability for the amounts due under this Article
"43" shall survive the expiration of the term.

 

43-a            Additional Rent. Tenant shall be responsible for the payment, as
Additional Rent, of the "Commercial Refuse" charges and "Waste Management Fees"
imposed by the County of Suffolk, Town of Babylon, the Town of Babylon Waste
Management District and/or their subdivisions and the New York State MTA Tax
within fifteen (15) days of the presentment of a statement by Owner to Tenant.

 

44                 Security Deposit.

A.                  Tenant has deposited with Owner $10,000.00 as a security
deposit required to be paid by Tenant to Owner under this Lease, subject to
collection, which sum is equal to two months rent. Said sum shall be held by
Owner as security for the faithful performance by Tenant of all of the terms,
covenants, conditions and provisions of this Lease on the part of the Tenant to
be observed and performed in a non-interest bearing account. Said security
deposit shall not be mortgaged, assigned, transferred, or encumbered by Tenant,
without the prior written consent of the Owner; and any such act on the part of
Tenant shall be without force and effect and shall not be binding on Owner. If
any of the rents herein reserved, or any other sum required to be paid by Tenant
to Owner shall be overdue and unpaid, or if Owner shall make payments on behalf
of the Tenant, or if Tenant shall fail to perform any of the terms, covenants,
conditions and/or provisions of this Lease on the part of the Tenant required to
be performed, then and in that event, Owner may, at Owner's sole option and
without prejudice to any other remedy which Owner may have on account thereof,
upon prior notice to Tenant, apply said entire security deposit, or so much
thereof as may be necessary to compensate Owner for the payment of rent,
additional rent, loss or damage sustained by Owner due to such breach on the
part of Tenant; and Tenant shall forthwith, on demand of Owner, restore said
security to the original sum deposited. In the event of bankruptcy, insolvency,
or other creditor or debtor proceedings against Tenant, all monies paid on
account of security shall be deemed to be applied first to the payment of rent,
additional rent, and other monies due Owner for periods prior to the filing of
such proceedings. Tenant shall deposit such additional sums as security, in
accordance with all increases in the Minimum Rent so that the security on
deposit equals two (2) months' Minimum Rent.

17

 

 

 

B.                  In the event that Tenant shall materially comply with all of
the terms, covenants, conditions and provisions on the part of Tenant to be
performed under this Lease, including the payment of rents, additional rents,
and other monies due and owing as and when they shall be and become due during
the term hereof, the aforesaid security deposit of Tenant shall be returned in
full to Tenant within thirty (30) days, at the end of the term of this Lease and
after delivery of possession of the Demised Premises to Owner in good order,
repair, and otherwise as provided for under this Lease.

C.                  Owner may assign any and all monies deposited by or on
behalf of Tenant with Owner as security under this Lease, to any purchaser of
Owner's interest in the Property. In the event that such interest shall be sold,
and upon notice thereof by Owner to Tenant, Owner shall be deemed forever
discharged from any liability with respect to such security; and Tenant shall
look solely to the purchaser of Owner's interest in the Property for the same.
The foregoing shall also be deemed to apply to any subsequent transferees.

 

D.                  Tenant's failure to pay the security deposit or any
installment thereof shall be a default under this lease.

 

45                 Late Charges. If Tenant shall fail to pay any installment of
minimum rent or any amount of Additional Rent for more than ten (10) days after
it shall have become due, Tenant shall pay Owner, on demand, a late charge of
five (5) cents for each dollar of the amount of such fixed rent or additional
rent as shall not have been paid to Owner within ten (10) days after becoming
due. Such late charge(s) shall be without prejudice to any of Owner's rights and
remedies hereunder, or at law for non-payment or late payment of rent and shall
be in addition thereto.

 

46                 Insurance. Tenant shall obtain and keep in full force and
effect during the term of this Lease, at its own cost and expense, public
liability insurance, such insurance to afford protection in an amount not less
than $2,000,000 combined, single limit, protecting Owner and Tenant (and any
mortgagee of Owner's interest in the Demised Premises to whom notice shall have
been given to Tenant) as insureds against any and all claims for personal
injury, death, or property damage occurring in, upon, adjacent to, or connected
with the Demised Premises or any part thereof. Said insurance is to be written
in form satisfactory to Owner by good and solvent insurance companies of
recognized standing, admitted to do business in the State of New York and which
shall be reasonably satisfactory to Owner. Tenant shall pay all premiums and
charges therefor and upon failure to do so. Owner may, but shall not be
obligated to, make such payments, and in such latter event Tenant agrees to pay
the amount thereof, plus interest from the date of payment, to Owner on demand
and such sum shall be deemed to be Additional Rent. Such insurance policies
shall include a provision to the effect that the same will be noncancellable
except upon thirty (30) days advance written notice to Owner. The original
insurance policies or appropriate certificates shall be deposited with Owner,
together with renewals, replacements or endorsements thereof. At least twenty
(20) days prior to the expiration of each such policy, Tenant shall pay the
premiums for renewal insurance and shall deliver to Owner (and any mortgagee
designated by Owner) the original policy and duplicate receipt evidencing
payment thereof. If Tenant fails to pay any such premiums or deliver such
policies, Owner at its option may, but shall not be obligated to, procure and/or
pay therefor, and the amounts paid by Owner, with interest thereon from the date
of payment, shall be due and payable by Tenant as Additional Rent with the next
succeeding installment or rent which shall

18

 

 

become due after such payment by Owner, but such payment by Owner of any such
premium shall not be deemed to waive or release the default in such action as
may be permissible hereunder as in the case of a default in the payment of rent.
Tenant shall not violate or permit to be violated any of the conditions or
provision of any such policy, and Tenant shall so perform and satisfy the
requirements of the companies writing such policies that at all times companies
of good standing satisfactory to Owner and/or any mortgagee shall be willing to
write and continue such insurance. Tenant and Owner shall cooperate in
connection with collection of any insurance money that may be due in the event
of loss, and Tenant shall execute and deliver to Owner such proofs of loss and
other instruments which may be required for the purpose of obtaining the
recovery of any such insurance monies.

47                 Owner's Work.

 

A.                  Subject to the Owner's Work set forth in Schedule "B" of the
rider, Tenant accepts the Demised Premises in an "as is" condition.

 

B.                  Owner has no knowledge of any environmental conditions at
the Demised Premises that would constitute a violation of Federal, State, County
or Town Statutes, or regulations.

 

C.                  Owner shall be responsible for the maintenance of the roof
at his own cost and expense, except that Tenant shall reimburse Owner for the
cost of all repairs and/or replacements with respect to the roof to the extent
necessitated by the negligence or intentional conduct of Tenant, its employees,
agents, servants and invitees. Owner shall have the option to treat such claims
for reimbursement as Additional Rent.

 

48                 Tenant's Obligations.

 

A.                  Tenant represents that it will not at any time use or occupy
the Demised Premises in violation of the “Use” Clause set forth in ¶2 of the
Lease and of the Certificate of Occupancy issued for the building of which the
Demised Premises constitute a part, or to permit the use of the Demised Premises
contrary to any covenant, easement or restrictions or hereafter of record
affecting the Demised Premises or the building of which the Demised Premises
constitutes a part (provided same do not prohibit the use of the Demised
Premises by Tenant) or any applicable statute, ordinance or regulation of any
governmental agency having jurisdiction over said Demised Premises.

 

B.                  Tenant is solely responsible for the costs for furnishing
water, heat, air conditioning, electricity and to maintain heating, air
conditioning and cooling systems, including oil or gas burner, as charged by the
utility companies. Tenant shall maintain such systems in working order at all
times. Temperature must be adequate to prevent freezing of pipes.

 

Tenant shall contract with a service company approved by Landlord for the
preventive maintenance of the HVAC and a copy of the service contract (which
contract shall be subject to Landlord’s approval) shall be furnished by Tenant
to Landlord within ten (10) days after Tenant’s opening for business, and a copy
of any subsequent contract shall be furnished by Tenant to Landlord within ten
(10) days after the same becomes effective. Such service contract must provide
for at least four (4) visits, inspections and services each year and the regular
changing of filters.

19

 

 

C.                  Tenant shall maintain the exterior portion of the property,
including the sidewalk adjacent to the building, and rear portion of the
building adjacent to the storefront and parking area (if any), in good repair
and free of debris and garbage, and shall be responsible for ice and snow
removal to the sidewalk and parking area. Tenant shall not be permitted to
maintain, store or hold its equipment or vehicles (collectively, "Equipment") on
the exterior portions of the Demised Premises. All Equipment shall be stored
inside the building of the Demised Premises. Tenant's failure to comply with the
terms of this Article shall be deemed a material default of the Lease.

 

D.                  Tenant covenants and warrants that it will not under any
conditions utilize, store or maintain toxic and hazardous materials or chemicals
at the Demised Premises or the exterior portions thereto. Tenant under no
condition will store toxic and hazardous pesticides in or about the Demised
Premises. Tenant will not dispose of any toxic or hazardous materials,
pesticides and chemicals into the water or sewage systems or take any action or
do any act that may contaminate the ground water, water, soil and the environs
of the Demised Premises and the surrounding area. All waste oils, if any, shall
be disposed by Tenant by licensed companies authorized to dispose of waste oils.
Tenant shall be responsible for any environmental damage it causes by a breach
of this provision and shall indemnify the Owner for any damages, claims and
costs arising from Owner's remedying such damages including Owner's attorney's
fees. This provision will survive the termination of the Lease.

 

E.                   Tenant shall comply with and have the sole liability and
responsibility to obtain and pay for all permits and certificates of occupancy
and/or completion required by all Federal, State, County, City and Town laws,
regulations and ordinances having jurisdiction over the conduct, control and
operation of the business set forth in the "use" clause of this Lease and all
alterations set forth in Schedule C, if any. Said permits and certificates shall
be obtained prior to taking possession and occupancy of the premises. All
office, warehouse, storage and factory "buildouts" and alterations must comply
with all State, County and Town laws, regulations and ordinances.

 

It is expressly understood and agreed that the Owner is not and shall not be
under any liability or responsibility to obtain any variances or variations from
the provisions of any law, statute or ordinance of any governmental authority
having jurisdiction of said premises with respect to Tenant's use thereof; nor
shall the Owner be under any liability or responsibility in respect of any
licenses or permits for the conduct by the Tenant of its business in the said
Demised Premises. Tenant shall obtain, maintain and renew any licenses or
permits necessary for the conduct of Tenant's business in the Demised premises.

20

 

 

F.                   Tenant shall take good care of the interior and exterior of
the Demised Premises and the fixtures, equipment, appurtenances and systems
therein and adjacent sidewalks and at Tenant's sole cost and expense make all
non-structural repairs thereto as and when needed to preserve them in good
working order and condition, reasonable wear and tear, obsolescence and damage
from the elements, fire or other casualty excepted. Notwithstanding the
foregoing, all damage or injury to the Demised Premises or to any other part of
the building, or to its fixtures, equipment and appurtenances whether requiring
structural or non-structural repairs, caused by or resulting from carelessness,
omission, neglect or improper conduct of Tenant, Tenant's servants, employees,
invitees or licensees, shall be repaired promptly by Tenant at its sole cost and
expense, to the satisfaction of Owner reasonably exercised. Tenant shall also
repair all damage to the building and the Demised Premises caused by the moving
of Tenant's fixtures, furniture or equipment. All of the aforesaid repairs shall
be of quality or class equal to the original work or construction. If Tenant
fails, after ten (10) days' notice to proceed with due diligence to make repairs
required to be made by the Tenant, or perform work as required in this
paragraph, the same may be made by the Owner at the expense of the Tenant and
the expenses thereof incurred by Owner shall be collectible as additional rent
after rendition of a bill or statement therefor. If the Demised Premises is or
becomes infested with vermin, Tenant shall at Tenant's expense cause the same to
be exterminated from time to time to the satisfaction of Owner. Tenant shall
give Owner prompt notice of any defective condition in any plumbing, heating
and/or air conditioning system or electrical system located in, servicing or
passing through the Demised Premises.

 

G.                  Tenant shall from time to time, within twenty (20) days
after Owner's request therefor in each instance execute, acknowledge and deliver
to Owner a certificate (a) identifying this Lease and any amendments or
modifications hereto, and (b) stating (I) whether or not Tenant has accepted
possession of the Premises, (ii) the amount of rent then payable hereunder,
including the types and amounts of all escalations included therein, (iii) the
respective dates through which rent and the various escalations have been paid,
(iv) that this Lease is in full force and effect and that this Lease is
unmodified except as may be noted under item (a) above, (v) that there exists no
default (or other fact which, with one or both of the passage of time or the
giving of notice, would constitute a default) under this Lease, or, if Tenant
claims any such defaults exist, specifying the nature and extent thereof, (vi)
any claim by Tenant concerning incomplete Owner work at the Premises, and (vii)
such other information as Owner may request. If Tenant fails to deliver such
permits within such twenty (20) day period, Tenant shall be in default under
this lease. The failure of Tenant to furnish said certificates shall be deemed a
default.

 

H.                  In addition to the contents of the printed form to which
this rider is attached, Tenant agrees that it will not permit anything to enter
the drain, waste or pipes which to Tenant's knowledge will cause or create a
stoppage or which will have a damaging, corrosive or deteriorating effect on
said drainage pipes. Tenant shall be responsible for and maintain the drainage
lines within the Demised Premises and from the Demised Premises to the sewer
system, it being understood, however, that Tenant shall be required to repair
the lines only for Tenant's negligence or willful conduct.

21

 

 

I.                    If there shall be grease or other trap installed by either
Owner or Tenant within the Demised Premises or between the Demised Premises and
the sanitary system, Tenant shall, at Tenant's sole cost and expense
periodically, when necessary, clean said grease or other trap or other similar
device and maintain the same in good operating condition.

 

49                 Default Provisions.

 

A.                  In addition to the rights conferred upon Owner in the
printed form of the Lease, the following shall constitute an “Event of Default”
hereunder:

 

                     i.                        The failure of the Tenant to
utilize and occupy the Demised Premises for the purpose set forth herein for a
period of thirty (30) consecutive days during the term hereof shall constitute a
material breach of this entire Lease.

 

                    ii.                        The failure of the tenant to pay
any installment of Minimum Rent or any amount of Additional rent (collectively,
the “Rent”) and such failure shall continue for more than three (3) business
days after Tenant’s receipt of Owner’s notice (facsimile receipt being deemed to
notice hereunder) of such failure. If Owner, at its option, gives written notice
to Tenant stating that the Lease and Term shall expire and terminate on a date
set forth in the Notice, which date shall be not less than three (3) days after
the giving of the Notice, and if, on the date specified in the Notice the tenant
has not cured the default by paying the Rent, plus accrued late charges, then
this Lease and Term and all rights that Tenant has under this Lease shall
terminate and expire as if the date herein were definitely fixed for the
expiration of the Term and Tenant shall immediately quit and surrender the
premises, but tenant shall be nonetheless liable for its obligations under
Paragraph 17 of the Lease.

 

                  iii.                        The failure of the Tenant to pay
the minimum annual rent on the first day of each month, plus any applicable
grace periods, for three (3) consecutive months, or for a total of five (5)
months in any particular twelve (12) month period shall constitute a material
breach of this entire Lease.

 

B.                  In the event Tenant threatens to do or actually does any act
prohibited by the terms of this Lease, Owner shall have the right of injunction
to restrain the same and the right to invoke any other remedy at law or in
equity as if specific remedies, indemnity or reimbursement were provided for in
this Lease.

 

C.                  The rights and remedies given to Owner in this lease are
distinct, cumulative and separate and no one of them whether or not exercised by
Owner shall be deemed to be in exclusion of any of the others.

 

D.                  In any proceeding or action instituted by the Owner to
enforce this or any other provision of the Lease, the Owner shall be entitled to
recover from the Tenant his reasonable attorney’s fees, costs and disbursements.
In the case Owner institutes such proceeding or action, the amount of such
expenses, attorney’s fees, costs and disbursements shall, at the option of the
Owner, be deemed to be additional rent hereunder, and shall be due from Tenant
to Owner on the respective expenses, or on the first day of any succeeding
month.

22

 

 

50                 Tenant's Indemnity.

 

A.                  Tenant hereby indemnifies and saves Owner and its agents
harmless against and from any and all claims in the conduct of the business or
in management or the premises, or any work or thing whatsoever done, or any
condition created, or accident, injury or damage caused to any person or
property in or about the premises (including the sidewalks and adjacent areas)
during the term of this Lease or during the period of time, if any, prior to the
commencement date that Tenant may have been given access to the premises
pursuant to this Lease, or arising from any act, omission or negligence of
Tenant or any of its subtenants or licensees or its or their employees, agents,
or contractors, (including, without limitation, attorney's fees and
disbursements) incurred in or in connection with each such claim or action or
proceeding brought thereon, and the defense thereof (except if arising solely
from acts of Owner), and all costs, expenses and liabilities and attorney's
fees, unless same are caused by the Owner or the Owner's agents or employees or
anyone under the Owner's control. Tenant will, on demand, repay to Owner any
amount that Owner may be obligated to pay for any such damages, and the
reasonable costs, expense and attorney's fees of any claims for damages. In case
any action or proceeding be brought against Owner by reason of any such claim,
Tenant, upon notice from Owner, shall resist and defend such action or
proceeding by counsel chosen by Tenant, who shall be satisfactory to Owner.
Tenant or its counsel shall keep Owner fully apprised at all times of the status
of such defense. Counsel for Tenant's insurer shall be deemed satisfactory to
the Owner.

 

B.                  Tenant covenants, represents and warrants that the premises
will be maintained and business conducted at all times in strict compliance with
all rules and regulations of local, state and federal environmental protection
agencies. All solvents, petroleum products, paints shall be stored and disposed
of in accordance with directives of the appropriate governmental agencies.

 

C.                  Tenant shall hold Owner harmless and indemnify him from any
claims made by Federal, State, County or Town governments, or agencies thereof,
or any municipality, for any damages arising from any act of commission or
omission by the Tenant or its agents or of any violation or claim or damage
incurred by virtue thereof from any notice of violation issued by any
governmental or municipal authority having jurisdiction over the premises. This
provision shall survive the termination of the Lease. Damages shall include
indemnification for reasonable attorney's fees.

23

 

 

51                 Tenant's Surrender. Tenant acknowledges that possession of
the Demised Premises must be surrendered to Owner, vacant and broom clean, at
the expiration or sooner termination of the term of this Lease and all
extensions thereof. All cooling troughs, if any, shall be emptied and filled
prior to surrender in conformity with all laws and ordinances. Owner shall have
the right to have the Demised Premises inspected for the presence of hazardous
materials within thirty (30) days of the expiration of the term of the lease,
and provided that no new tenants have taken possession. Should an inspection
reveal the presence of hazardous materials in the Demised Premises or soil
resulting from Tenant's use of the Demised Premises, Tenant agrees to remediate
any condition at its sole cost and expense. Tenant agrees to furnish Owner with
a copy of its remediation plan and all governmental inspection reports within
ten (10) days of its receipt of same. In the event Tenant fails to remediate and
remove such hazardous materials from the Demised Premises, Owner shall have the
right to remediate at Tenant's cost and expense, including but not limited to,
reasonable attorneys fees. Tenant agrees to indemnify and save Owner harmless
against all costs, claims, loss or liability resulting from delay by Tenant in
so surrendering the Demised Premises, including, without limitation, any claims
made by any succeeding Tenant based on such delay. The parties recognize and
agree that the damage to Owner resulting from any failure by Tenant to surrender
possession of the Demised Premises as aforesaid will be extremely substantial,
will exceed the amount of the monthly rent and additional rent payable
hereunder, and will be impossible to measure accurately. Therefore, unless the
parties herein agree to the contrary, Tenant agrees that if possession of the
Demised Premises is not surrendered to Owner within twenty-four (24) hours after
the date of the expiration or sooner termination of the term of this Lease, a
sum equal to the fixed rent and additional rent which was payable under this
Lease during or with respect to the last month of the term hereof shall be paid
by Tenant to Owner for use and occupation for each month of "holdover." Unless
the parties agree to the contrary, nothing herein contained shall be deemed to
permit Tenant to retain possession of the Demised Premises after the expiration
or sooner termination of the term of this Lease. The provisions of this Article
shall survive the expiration or sooner termination of this Lease.

 

52                 Broker. Owner and Tenant represent that no broker was
instrumental in consummating this Lease and that no conversations or prior
negotiations were had with any broker concerning the renting of the Demised
Premises except for Metro Realty Services, LLC. Owner and Tenant shall be deemed
to forever hold each other harmless against any claims by any broker for
brokerage commissions or other compensation arising out of the acts of the
other, their agents, servants and/or employees, together with all costs,
disbursements, expenses, and reasonable attorney fees incurred by the other in
defending any and all actions and proceedings brought by any brokers for
commissions on account of the foregoing, or otherwise for any matter arising out
of this Lease and the acts of Owner's or Tenant's agents, servants or employees
as the case may be. Owner is solely responsible for the compensation to and
payment of broker's commissions .

 

53                 Owner's Liability.

 

A.                  Tenant shall look only to Owner's estate and interest in the
land and building for which the Demised Premises form a part for the
satisfaction of tenant's remedies for the collection of any judgment (or other
judicial process) requiring the payment of money by Owner in the event of any
default by Owner under this Lease, and no other property or other assets of
Owner shall be subject to levy, execution or other enforcement procedure for the
satisfaction of tenant's remedies under or with respect to this Lease, the
relationship of Owner and Tenant hereunder, or Tenant's use and occupancy of the
Demised Premises. Neither the principals, partners, shareholders, directors,
officers nor agents of Owner shall be liable for the performance of Owner's
obligations hereunder.

24

 

 

B.                  Anything said or contained herein to the contrary
notwithstanding, in the event that Tenant has performed any obligation of the
Owner after giving appropriate notice to the Owner of tenant's intention to do
same, then in that event Tenant shall be entitled to set-off of reasonably
documented costs and expenses associated with such performance against future
rents due and payable by Tenant to Owner. If the reasonable documented costs and
expenses exceed the amount of rents due Owner during the current term, then
Owner shall pay the difference between the balance of rents due for the term and
Tenant's invoice, net thirty (30) days from the date of receipt of such invoice
by Owner.

 

54                 Assignment and Subletting.

 

A.                  Tenant may not assign the lease or sublet the Demised
Premises without the express written consent of the Owner, which consent shall
not be unreasonably withheld or delayed.

 

B.                  The merger or consolidation of the Corporate tenant or the
sale or transfer of any of its corporate stock or the liquidation of said
corporation shall be for the purposes of this Lease deemed to be the occurrence
of an assignment of this Lease and shall be subject to the provisions of this
Lease governing assignments. Tenant represents that none of its shareholders are
corporations, trusts, partnerships, associations or entities other than
individuals.

 

55                 Liens. In addition to the contents of the printed form to
which this rider is annexed, the Tenant covenants and agrees not to, and it
shall have no power to do, any act or make any contract which creates or shall
be the foundation for any lien, encumbrance, or adverse right in or upon the
present estate, reversion or other interest of the Owner in the Demised Premises
herein. If Tenant shall fail to use its best efforts to cause any lien,
encumbrance or adverse right existing in violation of this Lease to be
discharged within thirty (30) days of its inception, the Owner may, without
waiver of any other of its rights and without being deemed to have elected any
other remedy available to it, require the Tenant, at Tenant's own expense, to
discharge any such lien, encumbrance or adverse right by deposit, bonding or any
other necessary proceeding. If the Tenant shall fail to take such action as to
cause the lien to be discharged as required, the Owner may discharge said lien,
encumbrance or adverse right by deposit or bonding proceedings, and may require
the lienor to prosecute an appropriate action to enforce the lienor's claim. In
the event of eminent foreclosure of any lien hereinabove described, the Owner
may pay any judgment recovered on such claim.

 

56                 Notices. Any notices required to be or otherwise sent
pursuant to this Lease shall be in writing and shall be delivered personally or
by fax, or by overnight mail or by United States mail certified mail return
receipt requested with postage prepaid and shall be deemed delivered when either
deposited in the United States Post Office properly addressed and otherwise in
conformity with the requirements hereof or when delivered personally or by fax.
Notices given or to be given to the Owner shall be given to the firm of Ira
Levine, Esq., 320 Northern Blvd., Suite 14, Great Neck, NY 11021. To Owner:
Robert Birnbaum, c/o Ira Levine, Esq., 320 Northern Blvd. Suite 14, Great Neck,
New York 11020; To Tenant: at the premises.

25

 

 

57                 Recording. Tenant may not record this lease or any memorandum
hereof without the prior written consent of the Owner. The recording of this
lease by Tenant shall be deemed a default.

 

58                 Non-Waiver. The failure of Owner to notify Tenant of any
additional rents due and owing under this lease within the time period indicated
in this lease for such notification, shall not be deemed a waiver of
relinquishment of Owner's entitlement to receive said monies at any time
thereafter, including after the expiration of this lease term.

 

59                 Conflict Between Rider and Printed Lease. In the event there
shall be any conflicts between the printed portion of this Lease and the
provisions contained in the rider, the provisions in this rider shall be
controlling.

 

60                 Severability. If any term or application of this Lease or the
application thereof to any person or circumstance shall, to any extent, be
invalid or unenforceable, or the application of such term or provision to
persons or circumstances other than those as to which it is held invalid or
unenforceable, the remainder of this Lease shall not be affected thereby, and
each term and provision of this Lease shall be valid and be enforced to the
fullest extent permitted by law.

 

61                 Signs. Supplementing the Rules and Regulations contained in
the pre-printed portion of the lease, Tenant shall not place any signs on
building without the Owner's prior written consent.

 

/s/ Robert Birnbaum ROBERT BIRNBAUM, Owner SPECIALTY BEVERAGE & SUPPLEMENT INC.
By: /s/ Peter Scalise III, CEO Peter Scalise III, CEO

26

 

 

SCHEDULE A

Year Term Annual Rent Monthly Rent 1 September 1, 2010-November 30, 2011 $
60,000.00 $ 5,000.00 2 September 1, 2011-November 30, 2012 $ 70,000.00 $
5,833.33 3 September 1, 2012-November 30, 2013 $ 80,000.00 $ 6,666.67

 

27

 

 

 

SCHEDULE B

Owner’s Work

1.                   Owner will replace broken window.

2.                   Owner to repair or replace garage door moulding.

3.                   All mechanicals, including, without limitation, HVAC and
electrical systems will be delivered in working order on the commencement date
of the lease.

28

 

 

SCHEDULE C

Tenant’s Responsibilities

Tenant shall have the right to renovate the interior of the Demised Premises
provided the renovation is done in a good, workmanship like manner, and subject
to the prior approval, and inspection of Owner’s representative, Joseph Hopkins,
said approval not to be unreasonably withheld, delayed or conditioned.

29

 

 

 

